Citation Nr: 0024797	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-17 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.  

This appeal arises from a January 1998 rating action in which 
the RO denied service connection for tinnitus.  

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in July 2000.  A transcript of the hearing is 
of record.

In an October 1998 statement, the veteran indicated that he 
is currently suffering from headaches as a result of a blow 
to his head in service, and that he would like to be 
compensated for his injury.  To the extent that he is 
claiming entitlement to service connection headaches, this 
issue has not been developed for appellate review and will 
not be addressed herein.  It is referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
tinnitus to any incident of service in the military, to 
include acoustic trauma allegedly occurring therein.


CONCLUSION OF LAW

The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of tinnitus.  The records 
do not reveal any evidence of acoustic trauma.

The veteran was afforded a VA ENT examination in October 
1997.  He  stated that he worked as a steamfitter in service 
and that he was exposed to artillery noise.  He complained of 
tinnitus in both ears.  Examination of the ears, auricles, 
external canals, tympanic membranes, tympanum and mastoids 
were normal.  The diagnoses  were sensory neural hearing loss 
and tinnitus, secondary to sensory neural hearing loss.

The veteran was afforded a VA audiological examination in 
October 1997 for hearing loss.  At the examination, he 
indicated that he had a family history of hearing loss, head 
trauma as a child, and exposure to noise in service.  He 
stated that he suffered from tinnitus and that it had its 
onset in the late 1970's.  He also stated that the tinnitus 
was bilateral, constant, and that its effect on his daily 
life was severe.  The diagnoses were mild to moderate 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

Private outpatient treatment records dated from March 1991 to 
June 1996 reveals diagnoses of tinnitus.

VA outpatient treatment records dated from July 1995 to 
January 1998 reveals diagnoses of tinnitus.

A letter of medical treatment dated in August 1998 was 
received from R. M. Gargano, M.D.  Dr. Gargano stated that he 
has treated the veteran for complaints of left unilateral 
tinnitus for a number of years beginning in March 1991.  He 
noted that the veteran had experienced noise exposure prior 
to the onset of tinnitus.

 The veteran was afforded a video-conference hearing before 
the undersigned Member of the Board in July 2000.  He 
testified that he first experienced problems with tinnitus in 
service.  He stated that the tinnitus was constant.  The 
veteran's friend testified that he noticed a decrease in the 
veteran's hearing because of the ringing in his ears.

II.  Analysis

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinksi, 1 Vet. App. 78 (1990).  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him in the development of his claim, and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19  (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Here, there is a current diagnosis of bilateral tinnitus.  
The first Caluza requirement has been met.  Although the 
veteran has alleged that he was exposed to artillery noise in 
service and as a result, has experienced ringing in both 
ears, there is no objective evidence of in-service acoustic 
trauma.  However, even accepting as credible his assertions 
of experiencing such an in-service injury for purposes of 
establishing the second Caluza requirement, the claim must 
still fail in the absence of medical evidence of a nexus 
between his current diagnosis of tinnitus and any such 
exposure to acoustic trauma in service.  While the October 
1997 VA ENT examiner noted a history of noise exposure in 
service, this, without more is not sufficient to satisfy the 
medical nexus requirement. "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence...'" LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  The third Caluza requirement has not been met.  
Also, the veteran's private physician indicated that the 
veteran had tinnitus and a prior history of noise exposure 
but the doctor did not specifically indicate that the 
veteran's tinnitus was directly related to noise exposure in 
service as opposed to noise exposure before or after service.

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was afforded an opportunity to submit 
objective evidence to support his claim, but did not do so.

As a final matter, the Board notes that as the RO has advised 
the veteran of the basis for the denial of the claim and the 
criteria for presenting a well-grounded claim, the duty to 
inform him of the evidence needed to support his claim has 
been met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for tinnitus is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

